Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claim 10 objected to because of the following informalities:  the duplication of the phrase “the non-uniform height of the bottom conductive layer of the wrap-around S/D contact tapers downward for portions of the bottom conductive layer that are closest to the first channel stack”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAPILY (Pub. No.: US 20180047832).
Re claim 1, TAPILY, FIG. 2 teaches a method of forming a semiconductor device, the method comprising: 
performing fabrication operations to form a field effect transistor (FET) device (see ABSTRACT) on a substrate, wherein the fabrication operations include: 
forming a channel region (110) over the substrate; 
forming a bottom conductive layer (130, ¶ [0035]) of a wrap-around source or drain (S/D) contact over the substrate (140); and 
forming a S/D region (112a/112b) over the bottom conductive layer (130) and adjacent to the channel region (110);
wherein the S/D region (112a/112b) is communicatively coupled to the channel region (110) and the bottom conductive layer (lower 130); and 
wherein the bottom conductive layer (130) of the wrap-around S/D contact includes a non-uniform height that tapers upward for portions of the bottom conductive layer that are closest to the channel region (110).
Furthermore, the following limitation “the bottom conductive layer that tapers downward for portions of the bottom conductive layer” had a little patentable weight because it has been held that where the only difference between the prior art and the claims was a recitation of relative size or shape of the claimed device, and a device having the claimed relative size or shape would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04) and it would have been obvious that a mere change in shape of a component is generally recognized as being within the level of ordinary skill in the art.
Re claim 2, TAPILY, FIG. 2 teaches the method of claim 1, wherein the S/D region (112a/112b) is formed before to forming the bottom conductive layer (lower 130). 
TAPILY differs wherein the S/D region is formed subsequently to forming the bottom conductive layer. 
However, the changes in sequence of method steps as disclosed above is considered obvious. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Re claim 3, TAPILY, FIG. 2 teaches the method of claim 1 further comprising: 
forming a top S/D contact region of the wrap-around S/D contact (upper 130) over the S/D region (112a/112b); and 
communicatively coupling (electrically coupling) the top S/D contact region (58) to the bottom conductive layer (lower 130).
Re claim 4, TAPILY, FIG. 2 teaches the method of claim 3 further comprising: 
forming the bottom conductive layer from a first conductive material (material of layer 130) using a first set of fabrication operations; and 
forming the S/D contact from a second conductive material (material of layer (112a/112b)) using a second set of fabrication operations; 
wherein the first conductive material (lower 130) is different than the second conductive material (112a/112b); and 
wherein the first set of fabrication operations (method of depositing layer 130 at one instant time) is different than the second set of fabrication operations (method of depositing layer (112a/112b) at another instant time).
Re claim 5, TAPILY, FIG. 2 teaches the method of claim 3, wherein a surface area of an interface between the wrap-around S/D contact and the S/D region comprises: 
a first surface area of an interface between the S/D region and a first portion of a top surface of the bottom conductive layer (interface area between (lower 130) and (112a/112b) at one angle); and 
a second surface area of an interface between the S/D contact and the S/D region (interface area between (lower 130) and (112a/112b) at another angle).
Re claim 6, TAPILY, FIG. 2 teaches the method of claim 3, wherein the S/D region (112a/112b) is communicatively coupled to the bottom conductive layer (lower 130) through a first region (interface area between (lower 130) and (112a/112b) at one angle) of the top surface of the bottom conductive layer.
Re claim 7, TAPILY, FIG. 2 teaches the method of claim 6, wherein the top S/D contact region is communicatively coupled to the bottom conductive layer through a second region (interface area between (lower 130) and (112a/112b) at one angle) of the top surface of the bottom conductive layer.
Re claim 8, TAPILY, FIG. 2 teaches the method of claim 7, wherein the bottom conductive layer comprises a substantially non-uniform height dimension (the upper surface of lower 130 with non-uniform height).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAPILY in view of GUILLORN (Pub. No.: US 2018/0006159).
	TAPILY teaches all the limitation of claim 1.
TAPILY fails to teach the limitation of claim 9.
GUILLORN, Figs. 8A-8B, 22A teaches wherein: 
the top S/D contact region comprises: 
a contact liner (242); 
a barrier liner (238); and 
a conductive metal (240).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of stop electron migration from source and drain region as taught by GUILLORN. 
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In the claim 10 that is written, the prior arts fail to show or fairly suggest the process steps of: “the non-uniform height of the bottom conductive layer of the wrap-around S/D contact tapers downward for portions of the bottom conductive layer that are closest to the first channel stack” in context with the other limitation as stated in claims 1 and 10.
Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that TAPILY fails to teach wherein the bottom conductive layer of the wrap-around S/D contact includes a non-uniform height that tapers downward for portions of the bottom conductive layer that are closest to the channel region.
The Examiner respectfully submits that TAPILY teaches wherein the bottom conductive layer (130) of the wrap-around S/D contact includes a non-uniform height that tapers upward for portions of the bottom conductive layer that are closest to the channel region (110).
Furthermore, the following limitation “the bottom conductive layer that tapers downward for portions of the bottom conductive layer” had a little patentable weight because it has been held that where the only difference between the prior art and the claims was a recitation of relative size or shape of the claimed device, and a device having the claimed relative size or shape would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04) and it would have been obvious that a mere change in shape of a component is generally recognized as being within the level of ordinary skill in the art.
The argument per Cheng found persuasive, therefore, the rejections are withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894